DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 08/23/2021 has been entered. Claims 1-14 remain pending in the application.  Applicant’s amendments to the Abstract, Specification, and Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 03/11/2021 unless stated otherwise.
Specification
The disclosure is objected to because of the following informalities: 
The amendments to the Specification provided on 08/23/2021 should also include a marked copy to show where changes have been made. 
In the Applicant’s Abstract, “performing rapid-freezing the preprocessed original material” should read “performing rapid-freezing of the preprocessed original material”
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claims 1-5 have been amended by the Applicant, but no marked copy denoting the changes to the claim language has been provided in the documents provided on 08/23/2021. 
In claim 1, “performing rapid-freezing the preprocessed original material”  should read “performing rapid-freezing of the preprocessed original material”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "rapid-freezing" in claim 1 is a relative term which renders the claim indefinite.  The term "rapid” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claims 2-7 are rejected under 35 U.S.C. 112(b) as indefinite for depending upon indefinite claim 1. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung (KR 20150001199 A) in view of Yong (KR 20060021626 A) and Kim (KR 20150065316 A).
Jung teaches (Page 6, lines 218-219) performing retort sterilization of a food product in order to secure the sterilization power of the product at room temperature. Jung further teaches (Page 2, lines 76-77; Page 3, lines 81-86) a method for producing retort seasoned porridge, wherein at least one material from a group including vegetables, meat, and seafood is boiled (preprocessed), packed into a container with rice and other materials, and retort-sterilized.
Jung is silent on preparing a frozen block by adding a mixture of preprocessed original material into a mold and performing rapid-freezing of the preprocessed original material. Also, Jung is silent on the retort sterilization being performed on a frozen block.
Yong teaches (Claim 1) a method of manufacturing baby food using rice as a basis and using vegetables, seafood, and meat as raw materials wherein the food is freeze dried to form a block  by introducing a mold filled with the liquid mixture of ingredients into a freeze-drying system. Additionally, Yong teaches (claim 7) the freezing process consists of a gentle freezing stage followed by a rapid freezing stage. Yong further teaches (claim 1) the completed blocks are packaged (put into a container). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Jung to rapid-freeze the mixture of food ingredients into a block and to package the frozen block as taught by Yong since both are directed to processes for preparing a food consisting of rice and at least a meat, vegetable, or seafood, since both are directed to methods of food preservation, since freezing a food dish including a meat, vegetable, and a seafood into a block and then packaging the block is known in the art as shown by Yong, and since the rapid freezing has the advantage of being easy to rehydrate as the tissue is changed to a porous sponge state, so it is widely applied to ready-to-eat food (Yong, Page 2, lines 71-76), since, by limiting the moisture content of the pretreated raw material and the conditions of freeze drying, the hardness of the block is adjusted so that it is not easily broken, thereby providing a 
Kim teaches (Paragraph 0009,0010, 0024) a method for preparing a sweet potato food material comprising rapidly freezing the sweet potatoes and then retorting the frozen sweet potatoes, wherein the retort treatment may be performed by putting a frozen sweet potato in a retort container, packing it with nitrogen, and then sterilizing it.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Jung as modified above to place a block of frozen food material into a container as taught above by Yong to retort sterilize the frozen food material in a container as taught by Kim, since both Jung and Kim are directed to methods of preserving food, since both teach retort sterilization, since retort sterilizing frozen food material is known in the art as shown by Kim, since rapidly freezing food can not only strengthen the texture of the food, but also the stability and shelf life can be increased (Kim, Paragraph 0022), and since retort sterilization improves the color and appearance of the food material (Kim, Paragraph 0024).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung (KR 20150001199 A) in view of Yong (KR 20060021626 A) and Kim (KR 20150065316 A) and further in view of Ahn (KR 100803914 B1).
Regarding claim 2, Jung is silent on the step of preprocessing at least one original material selected from vegetables, meat, and seafood comprising a step of blanching the original materials respectively.
Ahn teaches (Claim 1) a method for producing porridge prepared by using rice as a main raw material and at least one material selected from the group consisting of seafood, vegetables, meat; wherein a pre-treatment process includes blanching vegetables, seafood and meat.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Jung as modified above to incorporate the blanching process of Ahn since both are directed to methods of preparing a porridge with rice and at least one of seafood, vegetables, and meat, since both teach pre-treatment processes involving heating the ingredients, since blanching seafood, vegetables, and meats is known in the art as shown by Ahn, and since the blanching process prevents the color change of vegetables, makes the color clearer, and has the advantage of improving the texture during restoration (Ahn, Page 3, lines 113-115).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung (KR 20150001199 A) in view of Yong (KR 20060021626 A), Kim (KR 20150065316 A), and Ahn (KR 100803914 B1), and further in view of Suzuki (JP H08140570 A). 
As shown above, Jung as modified above teaches blanching raw materials including vegetables.
Jung as modified above is silent on the step of blanching the original material of vegetables being performed by blanching using a calcium lactate solution having a concentration of 0.3 to 0.5 (w/w, %), at a temperature of 50 to 75 °C for 20 to 120 minutes or at 80 to 110 °C for 1 to 3 minutes.
Suzuki teaches (Paragraph 0017-0020) treating vegetables in a heated calcium solution that may be a calcium lactate aqueous solution wherein the temperature is 55 to 75°C, the treatment time is 10 to 90 minutes, and the calcium solution has a concentration of 6 to 16 mM (16 mM ≈ 0.35 w/w, % for calcium lactate in water). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Yong to incorporate the blanching process of Suzuki since both are directed to processes for treating vegetables, since blanching vegetables with calcium lactate is known in the art as shown by Suzuki, and since calcium strengthens a vegetable’s tissue and prevents texture damage when the vegetable is frozen and then thawed, and lactate improves taste (Suzuki, Paragraph 0017, 0018).
Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung (KR 20150001199 A) in view of Yong (KR 20060021626 A), Kim (KR 20150065316 A), and Ahn (KR 100803914 B1), and further in view of Jia (CN 102524808 A). 
As shown above, Jung as modified above teaches blanching raw materials including meat and seafood. 
Jung as modified above is silent on the step of blanching the original material of meat or seafood being one that blanches at 70 to 100 °C for 1 to 30 minutes using purified water or a solution comprising at least one selected from complex phosphate, sodium hydrogen carbonate, saccharide, and edible oil.
Jia teaches (Paragraphs 0033-0035) blanching meat at 85°C for 5±0.5 minutes in a sodium bicarbonate (sodium hydrogen carbonate) solution. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Jung to incorporate the blanching process of Jia since both teach treatment of a meat ingredient, since blanching meat in sodium bicarbonate is known in the art as shown by Jia, and since blanching can sterilize while retaining nutrients and taste as much as possible, while at the same time, sodium bicarbonate can tenderize meat raw materials within a few minutes, replacing the existing rolling and puncturing injection process which greatly reduces costs while significantly improving efficiency (Jia, Paragraph 0034). 
Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung (KR 20150001199 A) in view of Yong (KR 20060021626 A), Kim (KR 20150065316 A), and Ahn (KR 100803914 B1), and further in view of KR 20150042442 A and Jia (CN 102524808 A).
As shown above, Jung as modified above teaches blanching raw materials including meat and seafood. 
Jung as modified above is silent on the step of blanching the original material of meat or seafood further comprising a step of curing the original material of meat or seafood, the step of curing the original material of meat or seafood being one that cures at 0 to 10 °C for 2 to 12 hours using at least one ingredient selected from complex phosphate, sodium hydrogen carbonate, saccharide, and edible oil, and the step of blanching the original material of meat or seafood being one that blanches at 70 to 100 °C for 1 to 30 minutes.
KR 20150042442 A teaches (Paragraph 0022, 0035) curing meat for 12 hours at 4°C using ingredients including salt and complex phosphate.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Jung to incorporate the curing process of KR 20150042442 A since both teach methods of treating meat, since curing meat for 12 hours at 4°C using complex phosphate is known in the art as shown by KR 20150042442 A, and since curing in salt provides a unique flavor to the product, plays a decisive role in the quality of the final product such as emulsifying power, and improves storage by lowering the water activity of the product (KR 20150042442 A, Paragraph 0003).
Jia teaches (Paragraphs 0033) blanching meat at 85°C for 5±05 minutes. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Jung to incorporate the blanching process of Jia since both teach treatment of a meat ingredient, since blanching meat at 85°C for 5±05 minutes is known in the art as shown by Jia, and since blanching can sterilize while retaining nutrients and taste as much as possible (Jia, Paragraph 0034). 
Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung (KR 20150001199 A) in view of Yong (KR 20060021626 A), and Kim (KR 20150065316 A), and further in view of Liang (CN 2513370 Y).
Jung as modified above is silent on the step of adding the frozen block to the container being one that automatically fills and packages using an automatic solid adding machine.
Liang teaches (Paragraph 0005) a block (solid) cold food processing machine that automatically packages frozen food material. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Jung to incorporate the process of using a machine for automatically packing frozen food taught by Liang, since both are directed to methods of treating food, since both teach production of a packaged food, since using a machine for automatically packing frozen food is known in the art as shown by Liang, and since block cold food processing machine of Liang has a simple structure, a reasonable design, and can automatically and continuously produce (Liang, Paragraph 0005) which would ensure consistent results in production and reduce labor costs.
Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung (KR 20150001199 A) in view of Yong (KR 20060021626 A), and Kim (KR 20150065316 A), and further in view of Arayama (JP 2010011819 A).
Jung as modified above teaches (Page 6, lines 220-221) retort sterilization may be performed at a temperature of 110° C to 130° C for 10 minutes to 20 minutes, but is not limited thereto.
Jung is silent on the step of retort-sterilizing being performed by a two-step sterilizing method of firstly heating at 80 to 110 °c for 10 to 30 minutes and then secondly heating at 110 to 130 °C for 5 to 30 minutes.
Arayama teaches (Claim 1, 4) a retort food manufacturing process wherein a food product is heated to 110°C for 25 minutes followed by a secondary temperature heating of 115°C for 10 minutes.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Jung to incorporate the retort sterilization process of Arayama since both are directed to methods of retort sterilization, since both teach overlapping time and temperature ranges, since a two stage retort sterilization process is known in the art as shown by Arayama, and since the appropriate temperature and time required for cooking and sterilizing retort-packed foods vary depending on the size, hardness, heat passage, amount of bacteria remaining on the surface, and the like, and therefore, when using multi-step heating and heating treatment, it is necessary to appropriately set the temperature and time at each heating and heating stage in consideration of these food characteristics (Arayama, Paragraph 0005).
Response to Arguments
Regarding the Applicant’s argument, see pages 8-9, filed 08/23/2021, that “rapid-freezing” is a widely known technique in the art whose meaning is not relative, the Examiner disagrees. The supplementary documents provided by the Applicant may all use the term “rapid-freezing” but the documents do not provide the same strict definition for the term.  Also, the documents do not share a consensus on the length of time that constitutes rapid-freezing. Therefore, the Examiner has found that “rapid-freezing” is a relative term that is indefinite under 35 U.S.C. 112(b) as shown above.
Regarding the Applicant’s argument, see page 9, that Yong does not disclose rapid-freezing, as shown above, Yong teaches (claim 7) the freezing process consists of a gentle freezing stage followed by a rapid freezing stage. The fact that a gentle freezing stage occurs before the rapid freezing, does not negate the occurrence of the rapid freezing stage, and the Applicant’s claims do not require only a single freezing stage. Additionally, as shown above, the term “rapid-freezing” is indefinite in scope.
Regarding the Applicant’s argument that Yong does not teach retort sterilization, it should be noted that this feature was previously taught by Hee (KR20110016713A), but, in response to the Applicant’s amendments to the claims, a new grounds of rejection has been issued. In the new prior art rejection, Jung (KR 20150001199 A) teaches retort sterilization of the same ingredients as Yong (rice, meat, seafood, vegetables) and Kim (KR 20150065316 A) teaches freezing followed by retort sterilization of sweet potatoes, demonstrating that a process of freezing food followed by retort sterilization is known in the art.
Regarding the Applicant’s arguments against Hee (KR20110016713A), see pages 9-10, it should be noted that Hee is no longer used in the prior art rejection in view of the Applicant’s amendments. However, it is noted that the features upon which applicant relies (i.e., that both vegetables and meat be present in a single block) are not recited in the rejected claim(s).  “Adding a mixture of preprocessed original material” in the broadest reasonable interpretation could comprise a mixture of vegetable pieces (with no meat or seafood present), a mixture of meat pieces (with no vegetables or seafood present), etc. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding the Applicant’s arguments that the claimed invention provides advantages not found in the prior art, specifically that the process of freezing and retort-sterilizing improves the “overall taste, mouthfeel of vegetables, appearance (color), and the like, as shown above, a new grounds of rejection has been issued in response to the Applicant’s amendments to the claims, and Kim (KR 20150065316 A) teaches a process of freezing sweet potatoes followed by retort-sterilization. While the process of Kim is silent on treating meat and seafood, it is known from Jung and Yong that all the claimed ingredients may be frozen and retort sterilized, so performing freezing and retort-sterilization in sequence as taught by Kim would be expected to have similar benefits, namely, improved texture, stability, and shelf life from rapid freezing (Kim Paragraph 0022) and improved color and appearance from retort sterilization (Kim, Paragraph 0024), as shown above.
Regarding the Applicant’s arguments, see page 11 that filling a mixture of preprocessed original materials into a single container, rather than individually filling the preprocessed materials in respective containers, it is noted that the features upon which applicant relies (i.e., that vegetables, meat, and seafood be present in a single block) are not recited in the rejected claim(s). “Adding a mixture of preprocessed original material” in the broadest reasonable interpretation could comprise a mixture of vegetable pieces (with no meat or seafood present), a mixture of meat pieces (with no vegetables or seafood present), etc. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to the Applicant’s argument that Yong is directed at a different problem and arrives at a different solution, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Yong teaches a rapid-freezing stage, and the use of a gentle freezing stage does not negate this. The Applicant’s claimed invention does not preclude multiple freezing stages and only requires the use of at least a rapid-freezing stage.
In response to applicant's argument that any improvement in taste in Yong is due to the rice soaking time, not freezing and that any improvement in physical properties or bacterial growth in Hee does not involve molding the original materials in a block form, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Additionally, in response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding the Applicant’s arguments that there is no motivation to combine Yong and Hee, it should be noted that the prior art rejection no longer relies on Hee and a new grounds of rejection has been issued in response to the Applicant’s amendments over Jung (KR 20150001199 A) in view of Yong (KR 20060021626 A), and Kim (KR 20150065316 A) as shown above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yahara (US 20060188624 A1) teaches a method for treating processed foods containing fungi involving freezing retort-sterilizing.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN P TAYLOR whose telephone number is (571)272-2652. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN PARKER TAYLOR/Examiner, Art Unit 1792                                                                                                                                                                                                        							/DREW E BECKER/                                                                                                     Primary Examiner, Art Unit 1792